GOLDTHWAITE, J.
The act of Congress of the 29th of May, 1830, confers certain rights of pre-emption on the settlers upon the public lands, but declares all assignments and transfers of the right to be void, if made prior to the issuing of the patent. This act was to remain in force only one year from its passage. [Land Laws, vol. 1, 474.J On the 23d January, 1832, another act was passed, entitled “ an act supplementary” to the one before mentioned; and this provides that from and after its passage, all persons who have purchased under the former act, may assign and transfer their certificates of purchase, or final receipts, and patents may issue in the name of such assignee, any thing in the former act to the contrary notwithstanding. [1 Land L. 492.] The act of Congress of the 3 9th January, 1834, revives the act of 1830, and continues it in force for two years, but is entirely silent with respect to the supplementary act before recited. The only question in this case is, whether a pre-emption purchaser, uuder the last act is prohibited from assigning his certificate before he has obtained the patent.
The supplemental act, in our opinion, must be construed as conferring a distinct and independent right on the pre-emptor. By the act of 1830, be is entitled to purchase the land, and by *734the supplemental act he is authorized not only to sell it, but so to transfer it that the patent shall issue to his vendee. When, therefore, the act of 1830 was revived, by the subsequent act of 1834, the rights of the pre-emptor's under the latter act, were at once governed by the supplemental act. Without doing-violence to any rule of construction, the supplemental act may be considered as a legislative exposition, or enlargement of the original act, and when that was revived, all the consequences growing out of the exposition, or enlargement, immediately attached.
As this is the only question in the case, and as the decree is not in conformity with the opinion now expressed, it must be reversed, and here rendered, that Robert Deshazo be perpetually enjoined from prosecuting his action against Duncan Fulton, the complainant’s tenant, for the recovery of the land named in the pleadings; that his title to the same, derived from the defendant, Bissent, be set aside and declared null and void; and that all the title of the said defendant, Bissent, be declared vested in the complainant. As the defendants Deshazo are chargeable with notice, and .the proofs show a clear case of confederacy, the costs of both Courts are decreed against the defendants jointly.